393 F.2d 938
YUEN KAM CHUEN and Ng Sui Sang, Plaintiffs-Appellants,v.P. A. ESPERDY, as District Director of the Immigration and Naturalization Service for the District of New York, Defendant-Appellee.
No. 499.
Docket 32129.
United States Court of Appeals Second Circuit.
Argued May 8, 1968.
Decided May 8, 1968.

Appeal from summary judgment for the District Director of the Immigration and Naturalization Service in the United States District Court for the Southern District of New York, Charles M. Metzner, J.
Jules E. Coven, New York City (Lebenkoff & Coven, New York City, on the brief), for plaintiffs-appellants.
Daniel Riesel, Sp. Asst. U. S. Atty. (Robert M. Morgenthau, U. S. Atty., and Francis J. Lyons, Special Asst. U. S. Atty., on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, and SMITH and ANDERSON, Circuit Judges.
PER CURIAM:


1
We affirm in open court, essentially for the reasons given in Judge Metzner's opinion reported at 279 F. Supp. 151 (S.D.N.Y.1968), the judgment of the District Court for the Southern District of New York which dismissed the aliens' complaint seeking a declaratory judgment that the method of deportation chosen by the Attorney General is unlawful.